Order entered October 31, 2022




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-22-00746-CR

                      MARVIN EARL SLACK, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee

               On Appeal from the 401st Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 401-82364-2021

                                      ORDER

      Before the Court is appellant’s October 28, 2022 second motion to extend

the time to file appellant’s brief. We GRANT the motion and ORDER appellant’s

brief filed by November 28, 2022. If appellant fails to file his brief by November

28, 2022, the Court may abate this case for a hearing in the trial court to determine

why the brief has not been filed. See TEX. R. APP. P. 38.8(b).


                                              /s/   ERIN A. NOWELL
                                                    JUSTICE